Citation Nr: 1414617	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  05-09 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Lieberman & Mark, Attorneys at Law


ATTORNEY FOR THE BOARD

N. Snyder, Counsel




INTRODUCTION

The Veteran served on active duty from July 1955 to July 1975.  He died in November 2003. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In March 2012, the Board issued a decision denying entitlement to service connection for the cause of the Veteran's death.  The Veteran appealed.  In an October 2012 Order, the Court granted a Joint Motion for Remand (JMR), vacating and remanding the Board's decision.  The JMR was premised on the need for improved reasons and bases and the Board will endeavor to fully discuss the entirety of the evidence in this decision and to provide a full rationale for all conclusions. 

The Board must note that in reviewing this case the Board has not only reviewed the physical claims file, but also the associated files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 
 

FINDINGS OF FACT

1.  The Veteran died from metastasized pharyngeal cancer.  

2.  This cancer was not manifest in service or to a degree of 10 percent within one year of separation and its etiology has not been related to any incident of service, including any in-service herbicide exposure. 

3.  The Veteran did not have cancer that originated in either the lungs or the larynx.

4.  The Veteran had an extensive smoking history.
CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of a veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

Notice was provided to the appellant in letters dated in March 2004 and May 2009.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Further, because the Veteran was not service connected for any disability at the time of his death, any failure to notify the appellant of this situation was harmless error.  As such, Hupp is satisfied.

The Board finds that any defect concerning the timing of the notice requirement was harmless error.  Although the notice provided to the appellant was not necessarily given prior to the first adjudication of the claim, she has been provided with every opportunity to submit evidence and argument in support of her claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, her claim was readjudicated following completion of the notice requirements.

VA also has a duty to assist a claimant.  In this regard, VA has obtained service treatment records; assisted the appellant in obtaining evidence; and obtained medical opinions in 2005, 2009, 2011, and 2013.  The Board finds that in their totality the opinions on the primary site of the Veteran's cancer are highly probative as they are based on claims folder review, are grounded in the medical evidence of record, and are supported by complete rationales.  Taken as a whole, they leave no doubt as to the fact that the cancer which ultimately caused the Veteran's death did not originate in his lungs.  

In a June 2013 letter, the appellant's representative asserted that the August 2004, March 2005, June 2009 and October 2011 VA medical opinions were inadequate.  It was suggested that the Board had already concluded that the pre-2011 opinions were inadequate, and the representative asserted the 2011 opinion did not contain a sufficient rationale for its conclusion, and did not adequately address the issue of direct service connection.  

The Board finds the October 2011 VA medical professional's opinion and November 2013 Veterans Health Administration (VHA) specialist's opinion as to the possibility of a relationship between the cancer and service are highly probative, as each is supported by a rationale and is based on available medical evidence.  

The appellant's representative contends that the 2011 opinion is not adequate because it is not supported by an adequate rationale.  The representative contends that the opinion was based solely on the lack of presumptive service connection for carcinoma of the pyriform cancer and did not provide adequate rationale for the determination that the cancer was due to smoking.  The Board finds the October 2011 VA examination report does not suggest that the opinion was based on the absence of legal evidence of a connection between pyriform cancer and herbicide exposure.  The record indicates that the opinion was based on "current knowledge."  The author of the opinion is a physician, and in the absence of any evidence in the examination record of a reliance on the law and VA regulations, the Board finds the physician based the opinion on medical knowledge, particularly because the claims file does not include any suggestion of medical evidence, such as medical studies or articles, linking pyriform cancer and herbicide exposure and the physician's determination is consistent with the record and the findings of the National Academy of Sciences (NAS) that medical studies have shown no link.  

Regardless, any concerns the representative had should have been alleviated by the 2013 opinion that was obtained, which very clearly laid out the medical findings as they related to the Veteran's cancer, identifying where the cancer began, explaining why he did not have lung cancer, and explaining why the Veteran's cancer was less likely than not to have been caused by herbicide exposure.  This opinion fully considered the evidence of record, contemplated the Veteran's risk factors for cancer, and reviewed the medical literature.  As such, the Board finds that this opinion is fully adequate for rating purposes.

In reaching this conclusion, the Board acknowledges that the private medical opinions that were authored by Dr. A. conflict with the 2013 VHA opinion, but this fact alone does not render the opinion inadequate, as it is the Board's role to weigh competing medical opinions and determine which represents the most probative evidence.

Additionally, the appellant was offered the opportunity to testify at a hearing before the Board, but she declined.  All known and available records relevant to the issues on appeal have been obtained and associated with the claims file, and the appellant has not contended otherwise, and these records have been considered by the agency of original jurisdiction or had such consideration waived.  VA substantially complied with the Board's September 2010 remand by obtaining medical opinions with rationales and readjudicating the claim; as such, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

VA has fully complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Cause of death

The appellant is seeking service connection for the cause of the Veteran's death.  The Veteran died of cancer in November 2003.  At the time of his death, he was not service connected for any disabilities.  His death certificate indicates that he died from carcinoma of the lungs that had begun approximately two years earlier.  The Veteran had 20 years of active military service, including service in Vietnam in 1964-65.  Based on his Vietnam service, the Veteran is presumed to have been exposed to herbicides, such as Agent Orange.  Noting that lung cancer is presumptively associated with herbicide exposure, the appellant has argued that per his death certificate, the Veteran died of lung cancer and service connection should therefore be granted for the cause of the Veteran's death. 

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of a veteran, including, particularly, autopsy reports.  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made a veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death", thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).  If the service-connected disability affected a vital organ, consideration must be given to whether the debilitating effects of the service-connected disability rendered the Veteran less capable of resisting the effects of other diseases.  38 C.F.R. § 3.312(c)(3).

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1). 

As noted, the appellant contends that the Veteran died from lung cancer caused by the Veteran's presumed exposure to herbicides while in the Republic of Vietnam.

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Malignant tumors may be presumed to have been incurred in service if manifest to a degree of 10 percent within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If, as in this case, a veteran served in the Republic of Vietnam during the Vietnam Era, he is presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).  VA currently recognizes that certain cancers, such as respiratory cancers (cancers of the lung, bronchus, larynx, or trachea) are associated with exposure to herbicides.  See 38 C.F.R. § 3.309(e).  What this means is that if a veteran developed one of an exclusive set of diseases following service, the cause of such a disease would generally be presumed to be the herbicide exposure.  See 38 U.S.C.A. § 1116(f).  However, presumptive service connection refers to the primary cancer so that metastatic lung cancer is not subject to presumptive service connection under 38 U.S.C.A. § 1116(a) and 38 C.F.R. § 3.309(e).  VAOPGCPREC 18-97; Darby v. Brown, 10 Vet. App. 243 (1997).  

As such, if it was established that the Veteran had cancer that had originated in his lungs that caused the Veteran's death, it would be presumed that his death was the result of his service, as lung cancer would be presumptively service connected, given his presumed herbicide exposure during his Vietnam service.  However, if the Veteran died of cancer in his lungs, but the cancer metastasized into the lungs, it would not be presumed that the cancer was service related, unless it metastasized from a place in the body that is included on the NAS list of diseases associated with herbicide exposure.

In November 2000, the Veteran presented for treatment with a history of a sore throat for the previous four weeks "or so."  After examination, he was determined to have squamous cell carcinoma of the pyriform sinus for which he underwent treatment.  The Veteran subsequently developed metastatic squamous cell carcinoma arising from the pyriform sinus, which reportedly spread to his lungs, head, and neck by October 2003.  See generally P.A., M.D. medical records and R.M. treatment records.  See also November 2000 and February 2003 S.H., M.D. statement; October 2003 M.C.E. treatment record.  The medical records do not document any lung involvement prior to October 2003, when a physician reported a metastasis to the lungs: X-ray images of the lungs revealed no significant abnormality in December 2000 or May 2002, and computerized tomography scans did not reveal any acute lung abnormality in November 2000, October and November 2002, and January, March, and May 2003.  The March 2003 computerized tomography (CT) scan report does reflect a history of lung cancer, but neither that CT scan, nor any other CT scan, reveal findings indicative of lung cancer.  

A February 2002 private medical statement indicates that the Veteran was found to have squamous cell carcinoma of the pyriform sinus in late 2000, for which he underwent radiation therapy.  The physician who wrote the statement indicated that the tumor in the pyriform sinus was in very close physical proximity to the larynx, explaining that the pyriform sinus was the "pocket' between the wall of the throat and the larynx" and that it "certainly sounds reasonable" that because herbicide exposure "could have resulted" in carcinoma of the larynx, it might have contributed to a pyriform sinus tumor.  The physician submitted another statement in April 2003.  In that statement, the physician reported that he had been advised that carcinomas arising in the larynx were possibly associated with herbicide exposure.  The physician explained that the pyriform sinus was the part of the hypopharynx that was very close to the larynx and, in fact, was part of the upper airway system.  The physician indicated that "it would seem logical that if carcinoma of the larynx could be associated with [herbicide] exposure," it was possible that "pyriform sinus carcinoma, really starting just a centimeter or so from the opening of the larynx, could also be associated with that previous exposure."  See S.H., M.D., statements.  

A VA opinion was obtained from a physician in August 2004.  The physician observed that the Veteran's death certificate listed lung cancer as the cause of death, but the physician found that the medical records and letters suggested that the Veteran actually had carcinoma of his throat that metastasized to other areas of his body.  The physician noted that in December 2000, the Veteran had been diagnosed with squamous cell carcinoma of the left pyriform sinus and that, as late as March 2003, a CT of his chest revealed clear lungs without mediastinal mass or significant adenopathy.  The physician asserted that the cancer spread from the pyriform sinus to the left side of the neck.  The physician noted that even as late as a November 2003 hospital report, lung cancer was not mentioned, and the physician was unsure where such a diagnosis had come from.  The physician asserted that he was unable to find any other evidence in the medical record indicating that the Veteran's cancer spread to anywhere other than the neck, and the physician again noted that the Veteran's lungs were clear eight months prior to his death.  Ultimately, the physician concluded that the Veteran had a pyriform sinus cancer, which metastasized, and found no evidence of lung cancer.  The physician explained that the pyriform sinus is part of the hypopharynx, which is located behind the larynx, and is not part of the respiratory system.  As such, he opined that the Veteran's cancer was not a respiratory cancer.

A March 2005 opinion from a VA Medical Officer reflects the physician's determination that the cause of the Veteran's death was not due to service.  The physician noted that the Veteran had squamous cell carcinoma of the pyriform sinus which is not a disease associated with herbicide agents.  The physician also noted there was no anatomic barrier between the posterior pharyngeal wall and postcortoid region and the pyriform sinus, that tumors rarely appear in the posterior pharyngeal wall or postcortoid region without involving the hypopharynx, and that there was a propensity for the tumors to develop in the pyriform sinus and spread outward.  See H.G.M., M.D. statement.  

A June 2009 VA opinion reflects a determination that the Veteran initially had squamous cell carcinoma of the left pyriform sinus, which is part of the hypopharynx and not part of the respiratory system.  Therefore, the carcinoma was less likely than not related to service.  The opinion adds that there was no evidence that the Veteran "actually had lung cancer, " though there was "ample evidence" that the Veteran had terminal head and neck cancer.  

Another opinion was obtained from a nurse practitioner in August 2011.  The nurse practitioner noted that the Veteran had a 40-year history of smoking and that research had shown a "strong link" between smoking and cancer of the pharynx.  The nurse practitioner determined that "considering that the [V]eteran was exposed to herbicides used in Vietnam and carcinogens from smoking, it was at least as likely as not that [the Veteran's] squamous cell carcinoma of the sinus began in service."  The nurse practitioner additionally determined that the Veteran's lung cancer was less likely connected to service.  The nurse explained that the lung cancer did not originate in the lungs.  Rather, it was "most likely" the result of metastasis from the hypopharynx or the result of smoking.  

An October 2011 VA opinion provided by a physician reflects the determination that the Veteran had cancer of the pyriform fossa, which is a subsite of the hypopharynx.  The physician reported that cancer of the hypopharynx had not been linked to Agent Orange exposure and that it was less than likely that the pyriform fossa cancer was associated with herbicides based on current knowledge or that it was related to service.  The physician also determined that the reported lung cancer was likely the result of metastasis from the pyriform sinus cancer rather than a de novo cancer of the lung.  The physician explained that if the Veteran had primary lung cancer, he would have shown evidence of lung cancer in his CT scans but X-ray and CT imaging in 2003 was negative for abnormality in the lungs.  The physician added that oral cancers were associated with tobacco usage.  The physician concluded that the Veteran had pyriform fossa cancer with possible spread to his lungs due to the Veteran's heavy smoking history of 40 years.  The physician added that exposure to herbicides has not been associated with hypopharyngeal cancer at this time. 

In December 2012, a private physician, Dr. A. submitted a statement reflecting the opinion that it was at least as likely as not that the Veteran's pharyngeal cancer was due to herbicide exposure.  The physician explained that because the larynx and hypopharynx are adjacent and share the same stratified squamous epithelial cell structure, it was "just as likely" that cells of the hypopharynx can become just as damaged as cells of the larynx from herbicides.  The physician added that although the hypopharynx was not considered a respiratory cancer, the pharynx was an extension from the nasal cavity which "is clearly used for respiration."  

In November 2013, VA obtained an opinion from a VHA specialist.  The specialist, a medical oncologist, indicated review of the "entire chart," including previous opinions and private records.  The specialist determined that the Veteran "did not die of lung cancer."  The specialist explained that there was "no evidence of that" in the record.  The specialist noted that although the Veteran had a small lung or hilar nodule noted on the June 2003 CT, which was the "only" mention of anything abnormal in the lungs, it was consistent with the progressive recurrent head/neck cancer.  The specialist stated that because no biopsy or evaluation was done, there was a possibility the nodule may have been a second cancer but the specialist found the cause of death was "clearly due" to  progressive head/neck cancer in the neck which caused inability to swallow and profound weight loss.  The specialist reported that the death certificate was inaccurate and appeared to have been signed by a physician who did not know the Veteran well.  The specialist noted that there were other statements in the records, including "DRG codes, progress notes, and an August 2004 VA opinion," which described a diagnosis of lung cancer.  The specialist stated that the comments of the treating physicians who knew the Veteran well and the radiographic evidence contained no mention of lung cancer, however.  The specialist explained that non-oncologists and patients often name a cancer by where it may have spread, whereas oncologists always name a cancer by where it originated.  

The specialist noted that the Veteran had a "very significant" smoking history of 80 pack years and indicated that smoking is the primary risk factor for head and neck cancer.  The specialist also noted that the cancer was squamous cell cancer, which is the "most common type" of head and neck cancer and most common type of pyriform sinus cancer, all with risk factor primarily of smoking.  The specialist indicated that alcohol is also a risk factor, noting that the Veteran seemed to have had moderate alcohol use.  The specialist reported that the cancer was not soft tissue sarcoma or nasopharyngeal cancer, which had somewhat different epidemiology.  The specialist reported that the cancer originated in the pyriform sinus, which "although it is adjacent to the larynx, is considered part of the hypopharynx."  The specialist noted that this may be viewed in review of anatomy from textbooks.  The specialist stated that although pyriform sinus cancer can spread to involve the larynx, it is clearly considered a separate site of origin.  

The specialist noted that the Institute of Medicine reviewed all available literature studying the possible relationship of herbicides to medical illness and their most recent summary in 2010 determined that there was inadequate or insufficient evidence to determine whether there is an association with exposure to the chemicals of interest and oral, and pharyngeal cancer.  The specialist noted that subsequent updates have not added other cancers to the list of causally related. 

The specialist determined that it was less likely than not that the cancer which caused the Veteran's death was the result of service.  The specialist noted that the Veteran had a "profound" smoking history and some alcohol use, both of which are "overwhelmingly" the primary cause of head/neck cancers, including cancer of the pyriform sinus.  The specialist reported that it was accepted that Agent Orange can be causally related to cancer of the larynx and that the pyriform sinus was adjacent to the larynx and could be considered in the respiratory tract.  The specialist noted that scientific evidence has not conclusively shown there to be a causal effect of Agent Orange on cancer of the hypopharynx, including pryiform sinus.  The specialist did not believe the delay from exposure to herbicide and the development of the cancer could be used to assess the causality of the relationship.  The specialist found the Veteran had a profound smoking history which was clearly related to the cancer and exposure to herbicides for which there was no clear evidence of a causal relationship.  The specialist then noted disagreement with the conclusions by Dr. A. based on the well-established evidence showing a correlation of smoking and the cancer and not scientifically documenting or establishing an association with herbicide exposure.  

In December 2013, the private physician, Dr. A, submitted another opinion, in response to the November 2013 VHA opinion.  The private physician stated that although the VHA specialist was "basing the conclusion on there being no definitive scientific evidence, [the specialist] has failed to use medical reason and address the issue of cell architecture."  The private physician found this "critically important" because the National Academies of Science's 2010 Agent Orange Update found that "new studies of oral, nasal, and pharyngeal cancers reported small, non-significant excesses in mortality from oral and pharyngeal cancers with very small numbers of cases" and that the "data was not sufficient, taken in combination with the previously reviewed literature, to suggest an association with the herbicides in Vietnam."  The private physician conceded that the VHA specialist was "technically correct that there is no definitive scientific evidence of a link" but noted that the scientific literature had not established that there was not such a link.  The private physician reiterated that the cells of the hypopharynx or pyriform sinus are adjacent to and identical in architecture to the larynx and that the larynx has scientific evidence of a connection with Agent Orange exposure and cancer.  Thus, the private physician found the cells of the pryiform sinus would be at the same amount of risk of developing cancer as the larynx.  The private physician found it more likely than not that the pyriform sinus cancer was secondary to Agent Orange exposure because adjacent cells of the same architecture separated by name are logically at the same amount of developing cancer from Agent Orange exposure.  

Having considered and closely reviewed the above cited evidence, the Board concludes that service connection is not warranted for the cause of the Veteran's death.  Initially, the Board finds service connection is not warranted on a presumptive basis based on exposure to Agent Orange.  The evidence, notably the VA examination reports, the 2013 VHA opinion, and statements and treatment records associated with the treating physicians, indicates that the Veteran's death was the result of  metastasized cancer of the pyriform sinus.  Cancer of the pyriform sinus is not is a disease presumptively associated with exposure to herbicide agents under VA regulations, and the Institute of Medicine has specifically determined that there is "inadequate or insufficient evidence to determine [an] association' existed between chemical exposure and cancers of the pharynx."  75 Fed. Reg. 81,332 (Dec. 27, 2010).

The appellant contends that the Veteran had lung cancer, which is presumptively associated with herbicide exposure, noting that insurance claim records reflect billing for treatment for lung cancer in December 2002, and that the Veteran's death certificate indicates that he died as a result of lung cancer which had been present for two years.  The Board further acknowledges that some treatment records reflect notations of laryngeal cancer, which is another disease that is recognized as being presumptively caused by herbicide exposure.  

However, while the record includes findings of lung and laryngeal cancer, the medical evidence clearly indicates that the primary cancer, which caused the Veteran's death, originated in his pyriform sinus:  the treatment and radiographic records consistently reflect findings of metastasized squamous cell carcinoma of the pyriform sinus, there is no evidence of cancer at the lung or pharynx prior to the metastasis of the cancer of the pyriform sinus, no pathology reports show primary respiratory cancer, and VA medical professionals, to include an oncologist, have provided opinions that the pyriform sinus was the primary source of the Veteran's cancer.  See August 2004, March 2005, and August and October 2011 VA examination records; November 2013 VHA opinion.  The Board finds the VA medical professionals' opinions are highly probative as they are supported by a well-detailed rationale which is consistent with the evidence of record.  In contrast, the Board finds the findings presented in the death certificate and the insurance records are not probative evidence of primary lung or laryngeal cancer.  Initially the Board notes that although the records use the terms "lung" and "laryngeal" cancer, the actual treatment records do not identify either cancer as a primary cancer rather than a metastatic cancer, and in the absence of corroborative evidence, such as pathological findings, or explanation suggestive of primary respiratory cancer, the Board finds the mere notation of lung and laryngeal cancer is not probative evidence of primary respiratory cancer, particularly in light of the VHA specialist's explanation that non-oncologists often name a cancer by where it may have spread.  Furthermore, to the extent the death certificate can be interpreted as evidence of primary lung cancer based on the notation of lung cancer for two years, the Board finds this determination is not probative because it is contradicted by the other evidence of record, which did not show lung cancer even six months prior to the Veteran's death.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Coburn v. Nicholson, 19 Vet. App. 427 (2006) (the Board may reject a medical opinion if the Board finds that other facts present in the record contradict the facts that formed the basis for the opinion).

Even the appellant's own medical reference, Dr. A., does not assert that the Veteran died of primary lung cancer.  See Dr. A.'s letter in December 2013.

In sum, although "lung cancer" and "laryngeal cancer" were listed in the Veteran's medical records and although the Veteran may have had cancerous cells in his lung and larynx at the time of his death, the Board concludes that the Veteran did not have primary respiratory cancer but instead died from metastasized cancer of the pharynx.  Furthermore, the Board concludes that there is no probative countervailing evidence of primary respiratory cancer.  The Board acknowledges that the appellant believes the Veteran had primary lung cancer, citing to the insurance records and death certificate.  As discussed above, however, the Board finds the insurance records and death certificate are not probative evidence of primary respiratory cancer, and the record does not suggest that the appellant, who is a layperson, possesses the specialized knowledge necessary to determine the primary source of the Veteran's cancer.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  

As discussed, presumptive service connection is not warranted, but this does not preclude the appellant from establishing service connection for the cause of the Veteran's death on a direct basis rather than a presumptive one.  See Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994).  In this case, the probative evidence does not indicate that the Veteran's cancer was incurred in service or that it is causally related to service.  The service treatment and examination records do not contain any complaint, finding, or treatment suggestive of cancer of the pyriform sinus; the record does not include any post-service histories of symptoms during service which would be suggestive of the cancer, and the cancer was not diagnosed until approximately 25 years after separation from service.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Furthermore, the probative evidence does not suggest that the cancer is due to service, to include the presumed herbicide exposure his during Vietnam service.  

The Board acknowledges that the record includes opinions from a VA nurse practitioner and private physicians which link the carcinoma to service.  The Board finds these opinions have little to no probative value, however.  The August 2011 opinion provided by the VA nurse practitioner is not probative because it is not supported by an adequate rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The VA nurse practitioner opined that the squamous cell carcinoma of the sinus began in service based on the evidence of herbicide exposure and smoking.  The nurse practitioner provided no explanation for this determination, however, to include an explanation for how it was determined that herbicide exposure could result in carcinoma of the sinus or that the carcinoma existed during service.  This is particularly problematic because there is no evidence, to include history, suggestive of carcinoma of the sinus prior to 2000 and no evidence of an extended latency period which could suggest an in-service onset of the cancer of the pharynx which might be interpreted as a rationale.  Furthermore, this opinion is inconsistent with the other opinion rendered by the nurse practitioner.  When asked about the likely etiology of the reported lung cancer, the nurse practitioner determined that the reported lung cancer was not related to service because it was the result of metastatic carcinoma of the sinus and/or was linked to smoking,  The nurse practitioner determined that the carcinoma of the sinus, which was also determined to be due in part to smoking, was related to service, however.  The Board is unable to reconcile these two opinions.  Thus, the Board finds the opinion lacks probative value.  

Moreover, even if the cancer causing the Veteran's death was the result of smoking in service, VA regulations specifically prohibit service connection for any disability that results from a disease that is attributable to the use of tobacco products during a veteran's active service for claims, as in the instant case, filed after June 9, 1998.  38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300(a).  Here, the appellant's claim was received many years after 1998 and 38 C.F.R. § 3.300 is therefore applicable and precludes service connection for any disability secondary to tobacco use.

The opinions provided by the private physicians have some, but very little, probative value due to the absence of sufficient rationales.  Initially, the Board notes that although Dr. A. suggested the pyriform sinus is an extension of the nasal cavity and that the nasal cavity is used for respiration, Dr. A. never asserts that the pyriform sinus is used for respiration and/or that the cancer of the pyriform sinus should be considered a respiratory disease, however.  The statements from Dr. H. and Dr. A. indicate that the positive opinions are based solely on anatomic proximity between the pyriform sinus and the larynx.  The physicians do not provide a scientific basis for why they determined it was the anatomical location of the larynx and the "architectural structure" of its cells, rather than its use for respiration or some other factor, that predisposed it to cancer as a result of herbicide exposure.  The physicians do not cite to any medical studies or literature, or even their own professional experience in support of the determination that the herbicide exposure would affect the larynx and pharynx identically.  

Furthermore, the physicians do not address the evidence that the Veteran had known significant risk factors for pyriform cancer, such as a  "profound smoking history" and history of alcohol use; and this fact alone greatly lessens the value of their opinions.

The private opinions focus solely on trying to establish that the Veteran's cancer was caused by herbicide exposure.  Indeed, this is the only way that service connection could be granted in this case as there is no direct evidence of cancer developing in service or within a year of service.  However, even if it was accepted that the cancer in the Veteran's pyriform sinus was linked epidemiologically to herbicide exposure, the fact remains that the presumption provided by 38 C.F.R. § 3.307 is not absolute; but rather is a rebuttable presumption.  That is, it applies unless there is "affirmative evidence to the contrary."  

Affirmative evidence to the contrary does not require a conclusive showing, but only such a showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service.

As the oncologist explained in 2013, tobacco use is the leading risk factor for head and neck cancer; and the Veteran had a "significant" smoking history of approximately 80 pack years.  As such, the failure to acknowledge the fact that the Veteran had the leading risk factor for the type of cancer he developed greatly weakens the probative value of the private opinions.

Moreover, the probative value of the opinions, which are based on the mere proximity, even extreme closeness, of two areas of the body and similarity of their cell structure, is outweighed by the probative value of the October 2011 and November 2013 VA medical professionals' opinions that the Veteran's cancer was most likely related to tobacco use and not herbicide exposure and the findings of the National Academy of Science that studies seeking to identify a possible association between cancers of the hypopharynx and herbicide exposure have found that there was no link.  The Board finds the October 2011 and November 2013 VA medical professional's opinions and the findings of the NAS are highly probative as they are supported by rationale and are based on medical studies.  

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).    
  
Here, the private opinions that were favorable to the appellant's claim were provided by medical professionals and therefore the Board accepts their statements as competent and credible.  However, to the extent that the opinions have conflicted with other medical evidence of record, the Board must determine what evidence is the most probative and which is therefore entitled to the greatest weight.  In this case, the private opinions fail to address the fact that the Veteran had a leading risk factor for his cancer which greatly undermines the value of their opinions.

Conversely, the 2013 opinion was provided by an expert in cancer, and her report fully encompassed the entirety of the evidence including all the risk factors for the Veteran's cancer and the available medical literature on the subject.  Her opinion is therefore felt to be more comprehensive than the private opinions.

Moreover, the private opinions hinge entirely on the premise that the pyriform sinus is close in proximity, and similar in cell structure, to other anatomical areas of the body which have been epidemiologically linked to herbicide exposure.  Yet, the NAS has not accepted such a link based on the known medical studies, and therefore, the private doctor's opinion is essentially entirely speculative.  The Board acknowledges that she is a medical professional and therefore presumed competent, but to accept her opinion as the most probative would require the Board to ignore the scientific fact that tobacco use is the leading risk factor for head and neck cancers. 

In sum, the Board finds the Veteran's death was the result of metastasized carcinoma of the pyriform sinus which did not begin until many years after service and which was not related to service, to include in-service herbicide exposure.  The appellant feels that given the benefit of the doubt doctrine, the claim should be allowed.  However, because the weight of the competent evidence is against the claim, there is no doubt to be resolved.  Accordingly, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for the cause of the Veteran's death is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


